ALBERT V. ALVAREZ, CSR, RMR
                                          Official Court Reporter
                                        345th Judicial District Court
                                                P.O. Box 1748
                                          Austin, Texas 78767
                                               (512)854-9373

                                              January 6, 2015

Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE: COA No. 03-14·00738-CV; Trial Court Cause No. D-1-GN-10-002325
    RU 11-C Austin Air, LP, et al. vs. RU Lodging Fund II Acquisition, LLC

Dear Mr. Kyle,

On December 12, 2014, the Court extended the due date of the Reporter's Record to January 12, 2015. I
will not be able to file the record by that time, but I will be able to file it by January 26, 2015, just two
more weeks. I would appreciate the short extension so that I can file the record. Thank you very much.

Thank you for your consideration in this matter. I look forward to hearing from you.



Sincerely yours,


~VC}uy
Albert V. Alvarez